Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 10/05/2019:
Claims 1-8 have been examined.
Claims 1-8 are subject to restrictions.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to system monitoring driver’s energy level, chemical changes of said driver, the driver using his voice to accept a rider of a ride-sharing service, in order to either remotely controlling vehicle, or shifting vehicle to a self-driving mode based on the driver energy level sensors, and a transmission of the biological silent panic alarm or one or more emergency buttons activation, classified in:
G06V20/597 – Recognising the driver's state or behaviour, e.g. attention or drowsiness; 
B60W2540/221 –  Physiology, e.g. weight, heartbeat, health or special needs; 
G10L15/22 – Procedures used during a speech recognition process, e.g. man-machine dialogue; 
G05D 1/0061 – for transition from automatic pilot to manual pilot and vice versa; 
G16H 40/67 – for remote  operation.

II. Claims 5-7, drawn to silent unheard communications between driver/rider and a monitoring center through sending text messages on cell phone without touching the cell phone, classified in:
B60R11/0241 – for telephone; 
B60W60/0051 – from occupants to vehicle; 
G06Q50/30 – trnsportation communication; 
H04W4/14 - Short messaging services, e.g. short message services [SMS] or unstructured supplementary service data [USSD].

III. Claim 8, drawn to car cell phone holder mount on windshields comprising the mechanical moves of bracket to moves the phone holder and placed phone in phone holder to opposite direction of car and steering wheels, classified in:
B60R2011/0026 – Windows, e.g. windscreen; 
B60R2011/008 – Adjustable or movable supports. 
The inventions are independent or distinct, each from the other because: 
Inventions I, II and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions are as the following:

Invention I is directed tomonitoring driver’s energy level, chemical changes of said driver, the driver using his voice to accept a rider of a ride-sharing service, in order to either remotely controlling vehicle, or shifting vehicle to a self-driving mode based on the driver energy level sensors, and a transmission of the biological silent panic alarm or one or more emergency buttons activation that is not necessarily outlined in the Inventions II or III, while Invention II is directed to silent unheard communications between driver/rider and a monitoring center through sending text messages on cell phone without touching the cell phone that is not necessarily outlined in the Inventions I or III, while Invention III is directed to car cell phone holder mount on windshields comprising the mechanical moves of bracket to moves the phone holder and placed phone in phone holder to opposite direction of car and steering wheels that is not necessarily outlined in the Inventions I or II.

In other words, there are three Inventions of different classes/sub-classes, wherein the Invention I does not have features of the Inventions II or III, wherein the Invention II does not have features of the Inventions I and III, and likewise the Invention III does not have features of the Inventions I or II, which renders the claims to be subject to restrictions.


Different inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662